Case 1:18-cr-00467-LDH Document 129-1 Filed 03/16/20 Page 1 of 4 PageID #: 2628




                Exhibit A
Case 1:18-cr-00467-LDH Document 129-1 Filed 03/16/20 Page 2 of 4 PageID #: 2629




                                         March 15, 2020
VIA EMAIL

Chief Judge Robert A. Katzmann
United States Court of Appeals for the Second Circuit
40 Foley Square
New York, New York 10007

Chief Judge Roslynn R. Mauskopf
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Chief Judge Colleen McMahon
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: Federal Defenders’ Operations

       Dear Chief Judges Katzmann, Mauskopf, and McMahon:

       I write to apprise you of Federal Defenders of New York’s change in operations in light
of COVID-19 and how it may impact our work with the Courts. I ask that you share this letter
with your colleagues.

        On Saturday morning, one of our secretarial support staff was told by her doctor that she
has likely contracted COVID-19. She was administered a test, but the results will not be
available until Wednesday. Another employee who is in close contact with that employee is
symptomatic and will be tested tomorrow. I have learned from the United States Attorney’s
Office in the Southern District of New York that an agent with the Joint Terrorism Task Force
and a security officer at the front desk of St. Andrews have tested positive. Apparently, one
other agent and an AUSA likely have contracted the virus but have not yet received test results.

       In light of this news and guidance from public health officials, we cannot continue with
normal, in-person office operations. Beginning Monday, our offices will begin operating
remotely. We will do our best to serve our clients as we always have. Certain tasks cannot be
accomplished remotely, notably in-court appearances or the filing of hard-copy submissions, and
Case 1:18-cr-00467-LDH Document 129-1 Filed 03/16/20 Page 3 of 4 PageID #: 2630
Chief Judges Katzmann, Mauskopf, and McMahon                                 March 15, 2020
Re: Federal Defenders’ Operations


we will do our best to appear and file as we have. But to the extent that we seek
accommodations in individual cases, we would greatly appreciate the Courts’ consideration. In
many cases we will seek to adjourn all non-essential conferences and proceedings. In some
cases, we will seek an extension of filing deadlines until after the emergency, and in others we
will likely ask to file electronically without the provision of hard copies. For those cases
involving detained clients and reasons to proceed promptly, we may request remote proceedings
where appropriate. Indeed, in some cases involving detained clients we may seek expedited
proceedings.

        With respect to new cases, we will plan to implement a duty schedule (similar to our
Saturday schedules) whereby attorneys will only come to the office or court as necessary. We
will assure that all of the relevant courthouse actors have the appropriate contact information for
those attorneys. Please keep in mind that for all cases, new or old, we will be restricted in the
work we can do. We will not have staff like paralegals, investigators, social workers, and
secretarial and clerical support staff available to do the many tasks they normally do in-person.

         I have written to the United States Attorneys’ Offices asking that they not engage in
business as usual with respect to new cases. Absent extraordinary circumstances, namely cases
that involve an imminent threat of violence, it does not advance public safety to add more people
to our local jails. On Thursday last week Judge Orenstein found that putting people in the MDC
now presents a danger to the community, including the community of people in the jail. He is
right. I truly believe the jails are ticking time bombs. I hope I am being alarmist and that a few
months from now everyone will have a good laugh at my expense recalling how I overreacted to
this situation. But the jails are not sanitary or safe in the best of times. They do not provide
adequate medical care in the best of times. They are surely about to experience a dramatic
staffing shortage (on top of their baseline staffing shortages). There are many in those jails (and
GEO and Valhalla) who are older or medically compromised as defined by the CDC, and they
are in grave danger. My lawyers and CJA already are starting to seek bail for certain high risk
people under the Bail Reform Act’s provision for temporary release for any “compelling
reason.” I cannot imagine a more compelling reason than the situation we face now.

        In addition, because of the BOP’s nationwide lockdown, on top of the health issues,
people in the jails will have an extraordinarily difficult time speaking with counsel, much less
meaningfully preparing a defense (which may be time-sensitive from the defense perspective and
not solved by simply adjourning matters). Over the last two days, lawyers have been asking
BOP attorney Nicole McFarland to set up legal calls or visits for clients with upcoming trials or
proffers or serious medical conditions; so far, not a single one has been scheduled by the BOP.
Case 1:18-cr-00467-LDH Document 129-1 Filed 03/16/20 Page 4 of 4 PageID #: 2631
Chief Judges Katzmann, Mauskopf, and McMahon                              March 15, 2020
Re: Federal Defenders’ Operations


       I thank you for your leadership in these challenging times. I will keep you updated as we
continue to evaluate our operations. I hope you stay safe and healthy.

                                            Respectfully submitted,

                                            /s
                                            David Patton

cc:    Second Circuit Judges
       EDNY District and Magistrate Judges
       SDNY District and Magistrate Judges
       Richard Donoghue, EDNY United States Attorney
       Geoffrey Berman, SDNY United States Attorney
